DETAILED ACTION
1.	This office action is a response to amendments submitted on 06/24/2021. Applicant's arguments filed with respect to claims 1 and 17 have been considered but they are moot in view of the new amendments changing the scope of the claims and the new ground of rejection issued therefore.
2. 	Claims 1, 5-6, 8 and 12-19 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al. (GB 2289351 A) in view of Duits et al. (US 20130141030 A1) and further in view of Kraft (US 5024116 A).
In regards to claims 1 and 17, TAKEDA shows a geared motor comprising: an electric motor (9), a transmission, a drive shaft, and a switching device (i.e. 40 -comprising switching features such controller structure 29 comprising a microcomputer 30 and a relays switch 31 and 44 for switching the current paths to the motor 9 and forward or reverse direction), the transmission rotates the shaft (i.e. 17) via rotation of the electric motor (9), the switching device being (29) arranged on the drive shaft (the structures 11 and 29 are arranged with the shaft and all enclosing all transmission components), the switching device (29) comprising a single housing (11 and 29 provide a single integrated housing), a contactless, absolute position-measuring device provided within the single 
Although Takeda shows an internal electrical system (i.e. Within 40), provided within the single housing i.e. the motor of the power window apparatus is mounted on the housing. The power transmission mechanism for the motor, the sensor means, and the control circuit structure are assembled into the housing, whereby the drive unit is constructed in the form of a single unit, see last paragraphs) and providing internal power (i.e. by 41), TAKEDA does not explicitly specify that in an absence of external power, to at least the position measuring device to at least one of sense a single complete rotation of the shaft, sense a plurality of rotations of the shaft, or sense the position of the shaft.
However, Duits further an internal electrical system, provided within the single housing (i.e. within controller circuit enclosure) and providing internal power, in an absence of external power, to at least the position measuring device (i.e. , a hall effect sensor, mounted in proximity to the rotating part 252 of the absolute position sensor, suitably on or coupled to the circuit board. The absolute rotational position sensor at or during shutdown, there are embodiments comprising a power storage 258, such as a capacitor/battery to ensure that there is enough power to store the count and possibly the value, when the linear actuator is shut down, pars. 28-29, 32, 49, 59 and Figs. 1-3) to at least one of sense a single complete rotation of the component, sense a plurality of rotations of the component, or sense the position of the component (i.e. The absolute rotary position sensor can be a full turn or a partial turn absolute rotary position sensor. The absolute rotary position sensor is 
Thus, given the teaching of Duits, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKEDA to further keep sensing the rotation when the external power source is off so the system can reliably detect position under failure or unexpected errors wherein the hall sensors positions measurements are within a single complete cycle for accurately determine the position within the full rotatable component without an specific origin point, consequently improving the system reliability, accuracy and protection under power failure or lack of power.  
TAKEDA as modified by Duits does not explicitly discloses or shows wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the shaft.
Moreover, Kraft shows (Fig. 3) a sensor unit (position sensor 35) wherein the switching device (i.e. drive unit 34) is configured to switch the electric motor (i.e. actuator), and wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion (153/154) defined on an outer peripheral surface of the shaft (16).
Thus, given the teaching of Kraft, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKEDA as modified by Duits to provide a single housing comprising the positions sensor and the switch unit so a quick connection to a shaft can be set up relatively simple and size reduction can be achieved, consequently improving the system versatility on compact fashion.  

In regards to claim 12, TAKEDA further discloses a transmission, a motor, a tear motor, a drive system (i.e. page 27, line 21 to page 28, line 2 and Fig. 1-3).
In regards to claim 13, TAKEDA further discloses wherein the evaluation unit is configured to execute and evaluate a status monitoring process of a drive system comprising the switching device, a geared motor and components driven by the geared motor (see page 18, line 1 to page 23, line 25 and Figs. 5 and 7, wherein it is checked whether or not drop of the detected relative speed, checks whether the window glass is within the safety control region, checks if the absolute speed flag is set, whether or not the temperature data and checked whether or not the motor has stopped).
In regards to claim 14, TAKEDA further discloses wherein the position of the component is a limit position (i.e. see safety control range, Fig. 2)
In regards to claims 8 and 15, TAKEDA discloses wherein the evaluation unit is configured such that, in one direction of rotation of the component, there are two signal outputs which are independent of one another (i.e. The relay switch 44 is also connected through a relay output circuit 46 to the microcomputer 30.The motor 9 is selectively rotated in the forward or reverse direction through the relay switch 44 under control of the microcomputer 30, page 12, lines 2-10).

Duits further discloses wherein the evaluation unit is configured such that, in one direction of rotation of the component, there are two signal outputs which are independent of one another (pars. [0011], [0031], [0038], [0100]).
In regards to claims 18-19, Kraft further shows (Fig, 3) wherein the drive shaft (16) extends in a first direction (i.e. see axial shaft line), wherein the pinion (i.e. 153/154) is defined by a plurality of grooves (i.e. tenths 153) provided on at least a portion of an outer peripheral surface of the drive shaft (16), and wherein each of the grooves extends in the first direction (same axial direction), (i.e. teeth 153 extend along the cylindrical surface of the shaft 16 generally parallel to the axis of the shaft 16).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable TAKEDA et al. (GB 2289351 A) in view of Duits et al. (US 20130141030 A1) in view of Kraft (US 5024116 A) and further in view of Scott, Jr. (US 4338553 A).
In regards to claim 6, TAKEDA discloses a sensing element that determine a position of the component (see page 27, line 21 to page 28, line 2).
TAKEDA and Duits do not explicitly disclose a fitter that determine a position of the component during installation of the switching device.
However, Scott, Jr. further discloses wherein the switching device further comprises a sensing element and a fitter that determine a position of the component during installation of the switching device (i.e. probe element for teaching an end position such close/open limits, col.2, lines 41-49).
.   

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837